Citation Nr: 1022981	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-44 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than January 22, 
2009, for the grant of service connection for prostate cancer 
associated with herbicide exposure, for the purpose of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1950 to July 1970, 
and he died in March 2009.  The appellant in this matter is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2009 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2009).



FINDINGS OF FACT

The preponderance of the evidence is against finding that 
service connection for prostate cancer associated with 
herbicide exposure, for the purpose of accrued benefits, was 
supported by the record prior to January 22, 2009.  



CONCLUSION OF LAW

The criteria for an effective date prior to January 22, 2009, 
for the grant of service connection for prostate cancer 
associated with herbicide exposure, for the purpose of 
accrued benefits, have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
appellant nor her representative has alleged any prejudicial 
or harmful error in VCAA notice, and, as discussed herein, 
none has been shown.

In April 2009, VA sent the appellant a letter informing her 
of the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The letter informed her that VA would assist her in 
obtaining evidence necessary to support her claim, such as 
medical records, employment records, or records from other 
Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 
C.F.R. 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in her possession to the RO.

The Board finds that the content of the letter provided to 
the appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the March 2009 rating 
decision and November 2009 SOC explained the basis for the 
RO's action, and the SOC provided her with an additional 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that she has been provided with every opportunity 
to submit evidence and argument in support of her claims, and 
to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as effective date.  This requirement was fulfilled in 
the April 2009 letter which VA sent to the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Relevant Law, Factual Background, and Analysis

The assignment of effective dates for awards of disability 
compensation is generally governed by 38 U.S.C.A. § 5110 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.400 (2009).  As 
pertinent here, where a claim has not been filed within one 
year after a Veteran's separation from service, the law 
provides that the effective date of an award of service-
connected disability compensation based on an original claim 
or a claim reopened after final adjudication "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  Under those 
provisions of law, the date of the late Veteran's claim 
governs in this case.

The Board does note that, under 38 C.F.R. § 3.114, an earlier 
effective date may potentially be granted in some cases, 
based on a liberalizing law or regulation.  In order for a 
claimant to be eligible for a retroactive payment under 
section 3.114, the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing provision.  When benefits 
are awarded pursuant to a liberalizing regulation, the award 
generally may not be made effective earlier than the 
effective date of that liberalizing regulation.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2009).

An exception to that general rule is that, if a previously-
denied claim is reviewed more than one year after the 
effective date of the liberalizing law or VA issue, benefits 
may be authorized for a period of one year prior to the date 
of receipt of the request for review.  See McCay v. Brown, 9 
Vet. App. 183, 188 (1996) (retroactivity provision applies 
where "the appellant filed his claim before the law 
changed"), aff'd, 106 F.3d 1577, 1580 (Fed. Cir. 1997) 
(retroactivity provision "can only refer to those cases in 
which the veteran had previously filed a claim which had been 
decided against the veteran").

As to the appellant's claim, the law applicable to accrued 
benefits provides that certain individuals may be paid 
periodic monetary benefits to which a veteran was entitled at 
the time of death under existing ratings or based on evidence 
in the file at the time of his death.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000.  In the present case, in March 2009 the 
Veteran was found entitled to service connected disability 
compensation for prostate cancer associated with in-service 
herbicide exposure, effective from January 22, 2009, the date 
of his original claim for that benefit.  The death 
certificate shows that he died shortly thereafter, in March 
2009.  The appellant, his surviving spouse, is seeking an 
effective date earlier than January 22, 2009, for the 
granting of the Veteran's claim, for the purpose of accrued 
benefits.

In 1996, prostate cancer was added to the list of 
disabilities which may be presumed to be the result of 
herbicide exposure during service in the Republic of Vietnam.  
38 C.F.R. § 3.309(e) (2009); 61 Fed. Reg. 57,586-89 (Nov. 7, 
1996).  The Veteran had previously retired from active 
service in 1970.  He filed his claim of service connection 
for prostate cancer on January 22, 2009.  Since that claim 
was not received within one year after his separation from 
active service, and he had filed no such claim before then, 
the earliest date under law on which he could have been found 
to be entitled to service connection is January 22, 2009. 

Private treatment records from October 2001 indicate that the 
Veteran's prostate specific antigen was 50.81.  In November 
2001 he was diagnosed with prostate cancer.  Since he was not 
diagnosed with prostate cancer until 2001, he clearly did not 
meet the criteria for service connection for prostate cancer 
when the presumption of service connection based on exposure 
to herbicide agents went into effect in 1996.  Therefore, an 
earlier effective date cannot be granted based on the 
liberalizing law.  See 38 C.F.R. § 3.114.

The appellant wrote in her June 2009 Notice of Disagreement 
that the Veteran did not apply for service connection earlier 
for prostate cancer (i.e., in October 2001 when the disease 
was diagnosed) because he was not familiar with the rules 
regarding the presumption based on Agent Orange exposure.  In 
her November 2009 Substantive Appeal, on VA Form 9, the 
appellant stated that the Government was remiss in not 
notifying the Veteran of the November 1996 changes to the 
list of diseases for which there is a presumption of service 
connection based on Agent Orange exposure.  

We understand the frustration of the appellant that the 
Veteran was not aware earlier of the presumption of service 
connection for prostate cancer based on exposure to Agent 
Orange.  Unfortunately, there is no statutory or regulatory 
provision that would allow for an effective date earlier than 
January 22, 2009, the date assigned by the RO.  Thus, 
although the Board is sympathetic with the appellant's loss 
of her husband, her claim for an effective date earlier than 
January 22, 2009, for the grant of service connection for 
prostate cancer, for the purpose of her claim for accrued 
benefits, must be denied as a matter of law.


ORDER

An effective date earlier than January 22, 2009, for prostate 
cancer associated with herbicide exposure, for the purpose of 
accrued benefits, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


